

Exhibit 10.34
 
INTERACTIVE INTELLIGENCE, INC.
2006 EQUITY INCENTIVE PLAN
 

1.  
Establishment, Objectives and Duration.

 
(a)  Establishment of the Plan. Interactive Intelligence, Inc. hereby
establishes the 2006 Equity Incentive Plan (“Plan”). The Plan is effective upon
its approval by the Company’s shareholders at the 2006 Annual Meeting
(“Effective Date”).
 
(b)  Objectives of the Plan. The Plan’s objectives are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentives to Participants, and to optimize the profitability and
growth of the Company through incentives that are consistent with the Company’s
goals and that link Participants’ personal interests to those of the Company’s
shareholders.
 
(c)  Duration of the Plan. No Award may be granted under the Plan after the day
immediately preceding the 10th anniversary of the Effective Date. The Plan will
remain in effect with respect to outstanding Awards until no Awards remain
outstanding.
 

2.  
Definitions. As used in the Plan, the following definitions will apply:

 
(a)  “Affiliate” means any “parent corporation” or “subsidiary corporation” of
the Company, as those terms are defined, respectively, in Code Sections 424(e)
and (f).
 
(b)  “Applicable Law” means the legal requirements relating to stock incentive
plans, if any, under applicable provisions of federal securities laws, state
corporate and securities laws, the rules and regulations of any governing
governmental agencies, the Code, and the rules of any applicable stock exchange
or national market system.
 
(c)  “Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, and Other Stock-Based Awards
granted under the Plan.
 
(d)  “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
 
(e)  “Board” means the Board of Directors of the Company.
 
(f)  “Cashless Exercise” means, to the extent permitted by Applicable Law, a
program approved by the Committee in which payment of the applicable Exercise
Price of an Option may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations at the minimum statutory
withholding rates, including, but not limited to, U.S. federal and state income
taxes, payroll taxes, and foreign taxes, if applicable.
 

 
 
 

--------------------------------------------------------------------------------

 



 
(g)  “Cause” means, unless that term or an equivalent term is otherwise defined
with respect to an Award by the Participant's Award Agreement or by a written
contract of employment or service, any of the following: (i) the Participant's
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Company documents or records; (ii) the
Participant's material failure to abide by the Company's code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant's
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Participant's improper use or disclosure of the Company's
confidential or proprietary information); (iv) any intentional act by the
Participant that has a material detrimental effect on the Company's reputation
or business; (v) any material breach by the Participant of any employment,
service, consulting, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and the Company, which breach is not
cured pursuant to the terms of the applicable agreement; or (vi) the
Participant's conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or that impairs the Participant's ability to perform his or her
duties with the Company.
 
(h)  “Change in Control” means the occurrence of one or more of the following:
 
(i)  The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act of the “beneficial ownership” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing fifty (50%) percent or more of (A) the then
outstanding shares of common stock of the Company, or (B) the combined voting
power of the Company’s then outstanding voting securities; provided, however,
that the following acquisitions will not constitute a Change in Control: (I) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), (II) any acquisition by the Company, or
(III) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company;
 
(ii)  The Company is party to a merger or consolidation, or series of related
transactions, that results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), directly or indirectly, at least fifty (50%) percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
 
(iii)  the sale or disposition of all or substantially all of the Company’s
assets, or consummation of any transaction, or series of related transactions,
having similar effect (other than to a Subsidiary);
 
(iv)  A change in the composition of the Board within any consecutive two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or
 
(v)  The liquidation or dissolution of the Company.
 
Notwithstanding any other provision of the Plan, with respect to any provision
or feature of the Plan that constitutes or provides for a deferred compensation
plan subject to Code Section 409A, no event or transaction will constitute a
Change in Control unless it is a change in control within the meaning of Code
Section 409A.
 
(i)  “Code” means the Internal Revenue Code of 1986, as amended, and its
interpretive regulations.
 
(j)  “Committee” means the Committee, as specified in Section 3(a), appointed by
the Board to administer the Plan; provided, however, that, where appropriate,
“Committee” also means (i) the Board, which, pursuant to Section 3(b),
administers the Plan with respect to Non-Employee Directors; and (ii) any
delegate of the Committee that, pursuant to Section 3(d), has the authority to
grant Awards to Participants who are not subject to Section 16(b) of the
Exchange Act and who are not (and are not anticipated to be during the term of
the Award) “covered employees” under Code Section 162(m).
 
(k)  “Company” means Interactive Intelligence, Inc., an Indiana corporation, and
any successor thereto as provided in Section 23.
 

 
 

--------------------------------------------------------------------------------

 



 
(l)  “Continuous Service” means an Employee’s provision of services in any
capacity to the Company or any Affiliate that is not interrupted or terminated.
Continuous Service will not be considered interrupted in the case of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, any Affiliate, or any successor. A leave of
absence approved by the Company may include medical leave, military leave, or
any other personal leave approved by an authorized Company representative. For
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of the leave is guaranteed by statute or contract.
 
(m)  “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a period
of not less than 12 months.
 
(n)  “Dividend” means a dividend declared and paid on Shares subject to an
Award.
 
(o)  “Employee” means any employee of the Company or an Affiliate.
 
(p)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(q)  “Exercise Price” means the price at which a Participant may purchase a
Share pursuant to an Option.
 
(r)  “Fair Market Value” means, as of any date, the value of a Share determined
as follows:
 
(i)  Where a public market exists for the Share, the Fair Market Value will be
(A) the closing sales price for a Share for the last market trading day prior to
the time of the determination (or, if no sales were reported on that date, on
the last trading date on which sales were reported) on the New York Stock
Exchange, the Nasdaq National Market or the principal securities exchange on
which the Share is listed for trading, whichever is applicable, or (B) if the
Share is not traded on any such exchange or national market system, the average
of the closing bid and asked prices of a Share on the Nasdaq Small Cap Market,
in each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
 
(ii)  In the absence of an established market for the Share of the type
described above, the Committee will determine the Share’s Fair Market Value in
good faith using a reasonable valuation methodology, and that determination will
be conclusive and binding on all persons.
 
(s)  “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Section 8.
 
(t)  “Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.
 
(u)  “Incumbent Directors” means directors who either (i) were directors of the
Company as of the Effective Date of this Plan, or (ii) are elected, or nominated
for election, to the Board with the affirmative votes of a least a majority of
those directors whose election or nomination was not in connection with an
actual or threatened proxy contest related to the election of directors to the
Company.
 
(v)  “Non-Employee Director” means any individual who is a member of the Board
of Directors of the Company or an Affiliate and who is not an Employee.
 
(w)  “Nonqualified Stock Option” means an Option that is not intended to meet
the requirements of Code Section 422.
 
(x)  “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under the Plan, as described in Section 7.
 
(y)  “Other Stock-Based Award” means a Share-based or Share-related Award
granted pursuant to Section 13.
 

 
 

--------------------------------------------------------------------------------

 



 
(z)  “Participant” means a current or former Employee, Non-Employee Director,
consultant of the Company or any other individual who the Committee selects (or
selected) to receive an Award.
 
(aa)  “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).
 
(bb)  “Performance Measure” means any performance goal that the Committee, in
its discretion, may select from among any of the following performance goals:
total shareholder return, stock price, net customer sales, volume, gross profit,
gross margin, operating profit, operating margin, earnings from continuing
operations before income taxes, earnings from continuing operations, earnings
per share from continuing operations, net operating profit after tax, net
earnings, net earnings per share, return on assets, return on investment, return
on equity, return on invested capital, cost of capital, average capital
employed, cash flow, cash flow from operations, working capital, working capital
as a percentage of net customer sales, asset growth, asset turnover, market
share, orders received, days sales outstanding and operating unit results.
 
(cc)  “Performance Period” means the period during which a Performance Measure
or other performance goal must be met.
 
(dd)  “Performance Share” means an Award granted to a Participant pursuant to
Section 11.
 
(ee)  “Performance Unit” means an Award granted to a Participant pursuant to
Section 12.
 
(ff)  “Period of Restriction” means the period during which Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards are subject to a substantial
risk of forfeiture and are not transferable, as provided in Sections 9, 10 and
13.
 
(gg)  “Plan” means this Interactive Intelligence, Inc. 2006 Equity Incentive
Plan, as amended from time to time.
 
(hh)  “Prior Plans” means the Interactive Intelligence, Inc. 1999 Stock Option
and Incentive Plan and the Interactive Intelligence, Inc. Outside Directors
Stock Option Plan.
 
(ii)  “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.
 
(jj)  “Restricted Stock Units” means an Award granted to a Participant pursuant
to Section 10.
 
(kk)  “Retirement” means, with respect to an Employee, termination of employment
after attaining age 65, or such other age as the Company specifies in its
written policies.
 
(ll)  “SEC” means the United States Securities and Exchange Commission.
 
(mm)  “Section” means, except where used in direct reference to a provision of
the Code or the Exchange Act, a provision of this Plan.
 
(nn)  “Share” means a share of the Company’s common stock, par value $0.01 per
share, subject to adjustment pursuant to Section 18.
 
(oo)  “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, pursuant to
Section 8.
 
(pp)  “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, limited liability
companies, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least 50% of the combined equity.
 
(qq)  “Subsidiary Disposition” means the disposition by the Company of its
equity holdings in any Subsidiary effected by a merger or consolidation
involving that Subsidiary, the sale of all or substantially all of the assets of
that Subsidiary, or the Company’s sale or distribution of substantially all of
the outstanding capital stock of that Subsidiary.
 

 
 

--------------------------------------------------------------------------------

 



 
(rr)  “Tandem SAR” means a SAR that is granted in connection with a related
Option, as described in Section 8.
 
(ss)  “Voting Securities” means voting securities of the Company entitled to
vote generally in the election of directors.
 

3.  
Administration of the Plan.

 
(a)  The Committee. The Plan will be administered by the Compensation and Stock
Option Committee of the Board or such other committee (“Committee”) as the Board
selects consisting of two or more members of the Board each of whom is intended
to be a “non-employee director” within the meaning of Rule 16b-3 (or any
successor rule) of the Exchange Act, an “outside director” under regulations
promulgated under Code Section 162(m), and an “independent director” under
Nasdaq Stock Market or other applicable exchange listing standards. The members
of the Committee will be appointed from time to time by, and will serve at the
discretion of, the Board.
 
(b)  Board as the Committee. Notwithstanding subsection (a) above, the Board
will constitute the Committee and administer the Plan with respect to
Non-Employee Directors, determine the terms of Awards, and their related Award
Agreements, to Non-Employee Directors, and grant Awards to Non-Employee
Directors.
 
(c)  Authority of the Committee. Subject to Applicable Law and the Plan’s
provisions, and except as the Board may provide otherwise, the Committee will
have full, final and discretionary authority to take all actions it determines
necessary to administer the Plan, including, without limitation, the following
actions:
 
(i)  select the individuals to whom Awards may from time to time be granted
under the Plan;
 
(ii)  determine whether and to what extent Awards are granted under the Plan;
 
(iii)  determine the size, type, terms, and conditions of any Awards granted
under the Plan;
 
(iv)  approve forms of Award Agreements for use under the Plan;
 
(v)  establish Performance Measures or other performance goals for any
Performance Period and determine whether those goals were satisfied;
 
(vi)  amend the terms of any outstanding Award granted under the Plan in the
event of a Participant’s termination of employment or service or in the event of
a Change in Control, provided that, except as otherwise provided in Section 19,
no such amendment will reduce the Exercise Price of outstanding Options or the
grant price of outstanding SARs without the approval of the shareholders of the
Company, and provided further, that any amendment that would adversely affect
the Participant’s rights under an outstanding Award will not be made without the
Participant’s written consent;
 
(vii)  construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and decide all questions of fact arising in the
application of the Plan and any Award Agreement; and
 
(viii)  take such other action, not inconsistent with the Plan’s terms, as the
Committee deems appropriate.
 
(d)  Delegation of Authority. As permitted by Applicable Law, the Committee may
delegate, to one or more officers of the Company, its authority, including the
power and authority to make Awards to Participants who are not subject to
Section 16(b) of the Exchange Act and who are not (and are not anticipated to be
during the term of the Award) “covered employees” under Code Section 162(m),
pursuant to such conditions and limitations as the Committee may establish. The
Committee may delegate authority pursuant to this provision only by resolution
or other valid action it reflects in writing.
 
(e)  Effect of Committee’s Decision. The Committee’s decisions, determinations
and interpretations will be final, binding and conclusive on all persons,
including the Company, its Subsidiaries, Employees, Non-Employee Directors,
consultants, other Participants and their estates and beneficiaries.
 

 
 

--------------------------------------------------------------------------------

 



 

4.  
Shares Subject to the Plan; Effect of Grants; Individual Limits.

 
(a)  Number of Shares Available for Grants. Subject to adjustment as provided in
Section 18, the maximum number of Shares that may be issued pursuant to Awards
under the Plan shall be (i) 1,250,000 Shares, plus (ii) up to 320,000 Shares
available for issuance under the Prior Plans, as previously approved by the
shareholders of the Company, as of the Effective Date, but that are not
underlying any outstanding stock options or other awards under the Prior Plans
as of the Effective Date, plus (iii) any Shares allocable to outstanding stock
options or other awards under the Prior Plans as of the Effective Date to the
extent that on or after the Effective Date such stock options or other awards
expire, are forfeited or otherwise terminate unexercised; provided, however,
that in no event shall the maximum number of Shares issued pursuant to Awards
under the Plan exceed 4,950,933 Shares (which is the sum of 1,250,000 Shares set
forth above, plus the number of Shares available for issuance under the Prior
Plans as of the Effective Date, plus the aggregate number of shares subject to
options previously granted and outstanding under the Prior Plans as of the
Effective Date). From and after the Effective Date, no further grants or awards
shall be made under the Prior Plans; however, grants or awards made under the
Prior Plans before the Effective Date shall continue in effect in accordance
with their terms.
 
(b)  Limit on Awards of Incentive Stock Options. Subject to adjustment as
provided in Section 18, the maximum aggregate number of Shares that may be
delivered in connection with Incentive Stock Options under the Plan will not
exceed 1,500,000 Shares.
 
(c)  Limits on Awards to Individual Participants. Subject to adjustment as
provided in Section 18, the following rules will apply with respect to Awards to
individual Participants:
 
(i)  Total Limit: The maximum aggregate number of Shares that can be granted to
any one Participant in a particular calendar year pursuant to any and all Awards
is 100,000 Shares.
 
(ii)  Incentive Stock Options: The maximum aggregate number of Shares with
respect to which Incentive Stock Options may be granted in any particular
calendar year to any one Participant is 100,000 Shares.
 
(iii)  Restricted Stock and Restricted Stock Units: The maximum aggregate number
of Shares of Restricted Stock and Shares with respect to which Restricted Stock
Units may be granted in a particular calendar year to any one Participant is
50,000 Shares.
 
(iv)  Performance Shares and Performance Units: The maximum aggregate number of
Performance Shares that may be granted in a particular calendar year to any one
Participant is 50,000 Shares, and the maximum aggregate compensation that can be
paid pursuant to Performance Units awarded in any one calendar year to any one
Participant is $250,000 or a number of Shares having an aggregate Fair Market
Value not in excess of that amount.
 
(d)  Forfeited Shares. If Awards are forfeited or terminated for any reason
before being exercised, fully vested, or settled, then the Shares underlying
those Awards will cease to count against the limitations in subsections (a) and
(b) and will become available for Awards under the Plan.
 
(e)  Shares for Withholding Obligations. Any Shares subject to any Award that
are withheld or otherwise not issued upon exercise of any Award to satisfy the
Participant’s withholding obligations or in payment of any subscription price or
the Exercise Price, and Shares subject to an Award (or any portion of an Award)
that is settled in cash in lieu of settlement in Shares, will reduce the number
of Shares available for grant under the limitations in subsections (a) and (b).
 
(f)  Awards Settled in Cash. Awards valued by reference to Shares that may be
settled in equivalent cash value will count against the limitations in this
Section 4 to the same extent as if settled in Shares.
 

 
 

--------------------------------------------------------------------------------

 



 

5.  
Eligibility and Participation.

 
(a)  Eligibility. Employees, Non-Employee Directors, consultants of the Company
and other individuals are eligible to participate in the Plan.
 
(b)  Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, Non-Employee
Directors, consultants of the Company and other individuals those to whom Awards
will be granted and will determine the nature and amount of each Award.
 
(c)  Service as an Employee. For purposes of an Employee's participation in the
Plan, and the interpretation of the Plan's provisions, no event will constitute
a termination of employment unless the event is a termination of Continuous
Service.
 

6.  
Types of Awards.

 
(a)  Type of Awards. Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units and Other
Stock-Based Awards.
 
(b)  Designation of Award. Each Award will be designated in the Award Agreement.
 

7.  
Options.

 
(a)  Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number and upon such terms, and at any
time and from time to time, as the Committee determines.
 
(b)  Award Agreement. Each Option grant will be evidenced by an Award Agreement
that specifies the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, the Option vesting schedule, and such other
provisions as the Committee determines including, without limitation, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, and payment
contingencies. The Award Agreement will also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option. Options
that are intended to be Incentive Stock Options will be subject to the
limitations set forth in Code Section 422 and will be subject to Section 7(m).
 
(c)  Exercise Price. Except for Options adjusted pursuant to Section 18 and
replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price of each Option will
not be less than 100% of the Fair Market Value of a Share on the date the Option
is granted. However, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Option is granted, owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any
Affiliate, the Exercise Price of the Option will not be less than 110% of the
Fair Market Value of a Share on the date the Option is granted.
 
(d)  Term of Options. The term of an Option granted under the Plan will be
determined by the Committee, in its sole discretion; provided, however, that the
term will not exceed ten (10) years. However, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Option is granted, owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or any Affiliate, the term of the Incentive Stock Option will be
five (5) years from the date of grant or such shorter term as may be provided in
the Award Agreement.
 
(e)  Vesting of Options. Options granted under this Section 7 will be
exercisable at such times (based on the passage of time or the achievement of
performance goals) and be subject to such restrictions and conditions as set
forth in the Award Agreement, which need not be the same for each grant or for
each Participant.
 

 
 

--------------------------------------------------------------------------------

 



 
(f)  Exercise of Options. Options granted under this Section 7 will be exercised
by the delivery of a written notice to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised and specifying the
method of payment for the Exercise Price. An Option’s Exercise Price will be
payable to the Company:
 
(i)  in cash or its equivalent;
 
(ii)  by tendering (either actually or constructively by attestation) Shares
having an aggregate Fair Market Value at the time of exercise equal to the
Exercise Price, provided that the Committee may, in its sole discretion, require
that Shares tendered for payment have been previously held by the Participant
for a minimum duration;
 
(iii)  in any other manner then permitted by the Committee (including Cashless
Exercise); or
 
(iv)  by a combination of any of the permitted methods of payment in subsections
(i), (ii), and (iii) above.
 
The Committee may limit any method of payment, other than that specified under
(i), for administrative convenience, to comply with Applicable Law or for any
other reason it deems appropriate.
 
(g)  Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 7 as it deems advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which the Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to the Shares.
 
(h)  Termination for Cause. Upon a Participant’s termination of employment or
service for Cause, all rights under any Options granted to the Participant will
terminate immediately, and the Participant will (if the Committee, in its sole
discretion, exercises its rights under this Section 7(h) within ten (10) days of
the termination) repay to the Company within ten (10) days of the Committee’s
written demand the amount of any gain the Participant had realized upon any
exercise within the 90-day period prior to the termination of any Options.
 
(i)  Termination Due to Death or Disability. Upon a Participant’s termination of
employment or service due to death or Disability, the Participant or the
Participant’s beneficiary, as the case may be, may exercise outstanding Options
to the extent the Participant was entitled to exercise the Options on the date
of termination, but only within the one (1)-year period immediately following
the Participant’s termination due to death or Disability, and in no event after
the date the Options expire in accordance with their terms.
 
(j)  Other Terminations. Upon the termination of a Participant's employment or
service by the Company without Cause, upon the Participant's voluntary
termination of employment or service for a reason other than death or
Disability, or upon the Employee’s Retirement, the Participant may exercise
outstanding Options to the extent that the Participant was entitled to exercise
the Options at the date of termination, but only within the one (1) month period
immediately following the Participant’s termination, and in no event after the
date the Options expire in accordance with their terms.
 

 
 

--------------------------------------------------------------------------------

 



 
(k)  Forfeiture of Options. Notwithstanding subsections (i) and (j) above, a
Participant or the Participant’s beneficiary, as the case may be, will, in
connection with any and all terminations of employment or service, forfeit all
Options the Participant was not entitled to exercise on the date of termination.
 
(l)  Committee Discretion. Notwithstanding the foregoing paragraphs of this
Section 7, and subject to paragraph (m) below, the Committee may, in its sole
discretion, establish different terms and conditions pertaining to the effect of
a Participant’s termination, to the extent permitted by Applicable Law.
 
(m)  Additional Rules For Incentive Stock Options.
 
(i)  Incentive Stock Options may be granted only to Participants who are
Employees.
 
(ii)  No Incentive Stock Option will be granted to a Participant as a result of
which the aggregate Fair Market Value (determined as of the date of grant) of
the Shares with respect to which Incentive Stock Options under Code Section 422
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Affiliate, would exceed $100,000,
determined in accordance with Code Section 422(d). This limitation will be
applied by taking Options into account in the order in which they were granted.
 
(iii)  An Award of an Incentive Stock Option may provide that the Option may be
exercised not later than three (3) months following the Participant’s
termination of employment with the Company and all Subsidiaries, or not later
than one (1) year following death or a permanent and total disability within the
meaning of Code Section 22(e)(3).
 
(iv)  Notwithstanding any other provisions of the Plan, if for any reason any
Option granted under the Plan that is intended to be an Incentive Stock Option
fails to qualify as an Incentive Stock Option, that Option will be deemed to be
a Nonqualified Stock Option and fully authorized and validly issued under the
Plan.
 

8.  
Stock Appreciation Rights.

 
(a)  Grant of SARs. Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as the Committee determines. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
 
(b)  Award Agreement. Each SAR grant will be evidenced by an Award Agreement
that specifies the number of Shares to which the SAR pertains, the grant price,
the term of the SAR, and such other provisions as the Committee determines.
 
(c)  Grant Price. The grant price of a Freestanding SAR will not be less than
100% of the Fair Market Value of a Share on the date of grant of the SAR, and
the grant price of a Tandem SAR will equal the Exercise Price of the related
Option; provided, however, that these limitations will not apply to Awards that
are adjusted pursuant to Section 18.
 
(d)  Term of SARs. The term of a SAR granted under the Plan will be determined
by the Committee, in its sole discretion; provided, however, that the term will
not exceed ten (10) years from the date of grant.
 
(e)  Exercise of Tandem SARs. A Tandem SAR may be exercised only with respect to
the Shares for which its related Option is then exercisable. To the extent
exercisable, Tandem SARs may be exercised for all or part of the Shares subject
to the related Option. The exercise of all or part of a Tandem SAR will result
in the forfeiture of the right to purchase a number of Shares under the related
Option equal to the number of Shares with respect to which the SAR is exercised.
Conversely, upon exercise of all or part of an Option with respect to which a
Tandem SAR has been granted, an equivalent portion of the Tandem SAR will
similarly be forfeited.
 
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than 100% of the difference
between the Exercise Price of the underlying ISO and the Fair Market Value of
the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Exercise Price of the ISO.
 

 
 

--------------------------------------------------------------------------------

 



 
(f)  Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the applicable Award Agreement; provided, however,
that except as otherwise provided upon a termination of employment or service or
pursuant to Section 19 in the event of a Change in Control or Subsidiary
Disposition, no Freestanding SARs may be exercisable prior to one (1) year from
the date of grant.
 
(g)  Payment of SAR Amount. SARs granted under this Section 8 will be exercised
by the delivery of a written notice to the Company setting forth the number of
Shares with respect to which the SAR is to be exercised. Upon exercise of a SAR,
a Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:
 
(i)  the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by
 
(ii)  the number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee as specified in the Award Agreement, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
 
(h)  Termination for Cause. Upon a Participant’s termination of employment or
service for Cause, all rights under any SARs granted to the Participant will
terminate immediately, and the Participant will (if the Committee, in its sole
discretion, exercises its rights under this Section 8(h) within ten (10) days of
the termination) repay to the Company within ten (10) days of the Committee’s
written demand the amount of any gain the Participant had realized upon any
exercise within the 90-day period prior to the termination of any SARs.
 
(i)  Termination Due to Death or Disability. Upon a Participant’s termination of
employment or service due to death or Disability, the Participant or the
Participant’s beneficiary, as the case may be, may exercise outstanding SARs to
the extent the Participant was entitled to exercise the SARs on the date of
termination, but only within the one (1)-year period immediately following the
Participant’s termination due to death or Disability, and in no event after the
date the SARs expire in accordance with their terms.
 
(j)  Other Terminations. Upon the termination of a Participant's employment or
service by the Company without Cause, upon the Participant’s voluntary
termination of employment or service for a reason other than death or
Disability, or upon the Employee's Retirement, the Participant may exercise
outstanding SARs to the extent that the Participant was entitled to exercise the
SARs at the date of termination, but only within the one (1) month period
immediately following the Participant’s termination, and in no event after the
date the SARs expire in accordance with their terms.
 
(k)  Forfeiture of SARs. Notwithstanding subsections (i) and (j) above, a
Participant or the Participant’s beneficiary, as the case may be, will, in
connection with any and all terminations of employment or service, forfeit all
outstanding SARs the Participant was not entitled to exercise on the date of
termination.
 
(l)  Committee Discretion. Notwithstanding the foregoing paragraphs of this
Section 8, the Committee may, in its sole discretion, establish different terms
and conditions pertaining to the effect of a Participant’s termination, to the
extent permitted by Applicable Law.
 

9.  
Restricted Stock.

 
(a)  Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as the Committee determines.
 
(b)  Award Agreement. Each Restricted Stock grant will be evidenced by an Award
Agreement that specifies the Period(s) of Restriction, the number of Shares of
Restricted Stock granted, and such other provisions as the Committee determines.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)  Period of Restriction. Except as otherwise provided in subsection (h)
below, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, any Period of Restriction for an Award of Restricted
Stock will not be less than one (1) year. Notwithstanding Section 3(c) of this
Plan, the Committee does not have the discretion or authority to (i) grant any
Award of Restricted Stock under a Period of Restriction that is shorter than the
minimum Period of Restriction in this subsection (c), or (ii) shorten the Period
of Restriction of any outstanding grant of Restricted Stock.
 
(d)  Other Restrictions. The Committee may impose such other conditions or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
a requirement that the issuance of Shares of Restricted Stock be delayed,
restrictions based upon the achievement of specific performance goals,
additional time-based restrictions, or restrictions under Applicable Law or
under the requirements of any stock exchange or market upon which the Shares are
listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of the Restricted Stock. The Company may
retain in its custody any certificate evidencing the Shares of Restricted Stock
and place on them a legend and institute stop-transfer orders on the Shares, and
the Participant will be obligated to sign any stock power requested by the
Company relating to the Shares to give effect to the forfeiture provisions of
the Restricted Stock.
 
(e)  Removal of Restrictions. Subject to Applicable Law, Restricted Stock will
become freely transferable by the Participant after the last day of the
applicable Period of Restriction. Once Restricted Stock is released from the
restrictions, the Participant will be entitled to receive a certificate
evidencing the Shares.
 
(f)  Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted under the Plan may exercise full voting rights with
respect to those Shares during the Period of Restriction.
 
(g)  Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock will receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to the
Restricted Stock will be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which the distributions
were made.
 
(h)  Termination Due to Death or Disability. Except as otherwise determined by
the Committee, upon a Participant’s termination of employment or service due to
death or Disability:
 
(i)  With respect to an Award of Restricted Stock with a time-based Period of
Restriction, the restrictions on the Ratable Portion of the Award will lapse,
and those Shares will be free of restrictions and will not be forfeited. The
“Ratable Portion” of an Award of Restricted Stock is equal to:
 
(a)  the number of Shares of Restricted Stock awarded to the Participant
multiplied by the portion (expressed as a percentage) of the Restricted Period
that expired on the date of the Participant’s death or Disability, reduced by
 
(b)  the number of Shares of Restricted Stock awarded with respect to which the
restrictions had lapsed as of the date of the Participant’s death or Disability.
 
(ii)  With respect to an Award of Restricted Stock with a performance-based
Period of Restriction, any unvested portion of the Award will vest on a pro rata
monthly basis, including full credit for partial months elapsed, and will be
paid (A) based on the level of performance achieved as of the date of the
termination, if determinable, or (B) at the target level, if not determinable.
The amount of the vested Award may be computed under the following formula:
unvested number of Shares times (number of full months elapsed in shortest
possible vesting period divided by number of full months in shortest possible
vesting period) times percent performance level achieved immediately prior to
the effective date of the termination of employment or service.
 
(i)  Other Terminations of Employment. Immediately after a Participant’s
termination of employment or service for a reason other than death or
Disability, except as provided in Section 19 or as the Committee may otherwise
determine, a Participant will forfeit all Restricted Stock that, at the time of
termination, remains subject to the restrictions imposed by paragraph (c) of
this Section 9.
 

 
 

--------------------------------------------------------------------------------

 



 

10.  
Restricted Stock Units.

 
(a)  Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as the Committee
determines.
 
(b)  Award Agreement. Each grant of Restricted Stock Units will be evidenced by
an Award Agreement that specifies the applicable Period of Restriction, the
number of Restricted Stock Units granted, the settlement date, and such other
provisions as the Committee determines.
 
(c)  Value of Restricted Stock Units. The initial value of a Restricted Stock
Unit will equal the Fair Market Value of a Share on the date of grant; provided,
however, that this requirement will not apply to Awards that are adjusted
pursuant to Section 18.
 
(d)  Period of Restriction. Except as otherwise provided in subsection (g)
below, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, any Period of Restriction for an Award of Restricted
Stock Units will not be less than one (1) year. Notwithstanding Section 3(c),
the Committee does not have the discretion or authority to (i) grant any Award
of Restricted Stock Units under a Period of Restriction that is shorter than the
minimum Period of Restriction in this subsection (d), or (ii) shorten the Period
of Restriction of any outstanding grant of Restricted Stock Units.
 
(e)  Form and Timing of Settlement. Except as otherwise provided in Section 19
or a Participant’s Award Agreement, settlement and payment of Restricted Stock
Units will be made at a specified settlement date that will not be earlier than
the last day of the Period of Restriction. The Committee, in its sole discretion
as specified in the Award Agreement, may settle earned Restricted Stock Units by
delivery of Shares or by payment in cash of an amount equal to the Fair Market
Value of the Shares on the settlement date (or a combination thereof).
 
(f)  Voting Rights. A Participant will not have voting rights or other rights as
a shareholder with respect to the Shares subject to an Award of Restricted Stock
Units granted under the Plan until the time, if at all, when the Shares are
issued to the Participant pursuant to the terms of the applicable Award
Agreement.
 
(g)  Termination Due to Death or Disability. Except as otherwise determined by
the Committee, upon a Participant’s termination of employment or service due to
death or Disability:
 
(i)  With respect to an Award of Restricted Stock Units with a time-based Period
of Restriction, the restrictions on the Ratable Portion of the Award will lapse,
and those Restricted Stock Units will be free of restrictions and will not be
forfeited. The “Ratable Portion” of an Award of Restricted Stock Units is equal
to:
 
(a)  the number of Restricted Stock Units awarded to the Participant multiplied
by the portion (expressed as a percentage) of the Restricted Period that expired
on the date of the Participant’s death or Disability, reduced by
 
(b)  the number of Restricted Stock Units awarded with respect to which the
restrictions had lapsed as of the date of the Participant’s death or Disability.
 
(ii)  With respect to an Award of Restricted Stock Units with a
performance-based Period of Restriction, any unvested portion of the Award will
vest on a pro rata monthly basis, including full credit for partial months
elapsed, and will be paid (A) based on the level of performance achieved as of
the date of the termination, if determinable, or (B) at the target level, if not
determinable. The amount of the vested Award may be computed under the following
formula: unvested number of Restricted Stock Units times (number of full months
elapsed in shortest possible vesting period divided by number of full months in
shortest possible vesting period) times percent performance level achieved
immediately prior to the effective date of the termination of employment or
service.
 
(h)  Other Terminations of Employment. Upon a Participant’s termination of
employment or service for a reason other than death or Disability, except as
provided in Section 19 or as the Committee may otherwise determine, a
Participant will forfeit all Restricted Stock Units that, at the time of
termination, remain subject to the restrictions imposed by paragraph (d) of this
Section 10.
 

 
 

--------------------------------------------------------------------------------

 



 

11.  
Performance Shares.

 
(a)  Grant of Performance Shares. Subject to the terms and provisions of the
Plan, Performance Shares may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as the Committee determines.
 
(b)  Award Agreement. Each grant of Performance Shares will be evidenced by an
Award Agreement that specifies the applicable Performance Period(s) and
performance goal(s), the number of Performance Shares granted, and such other
provisions as the Committee determines; provided, however, that except as
otherwise provided in a Participant’s Award Agreement, upon a termination of
employment or service or pursuant to Section 19 in the event of a Change in
Control or Subsidiary Disposition, in no case will a Performance Period be for a
period of less than one (1) year.
 
(c)  Value of Performance Shares. The initial value of a Performance Share will
equal the Fair Market Value of a Share on the date of grant; provided, however,
that this restriction will not apply to Awards that are adjusted pursuant to
Section 18.
 
(d)  Form and Timing of Payment. As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Shares, the
Committee will certify in writing the extent to which the applicable performance
goals have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. As soon as practicable
following the Committee’s determination and certification, payment will be made
to each eligible Participant of the final value of the Performance Shares. The
Committee, in its sole discretion as specified in the Award Agreement, may pay
earned Performance Shares by delivery of Shares or by payment in cash of an
amount equal to the Fair Market Value of the Shares (or a combination thereof).
 
(e)  Voting Rights. A Participant will not have voting rights or other rights as
a shareholder with respect to the Shares subject to an Award of Performance
Shares granted under the Plan until the time, if at all, when the Shares are
issued to the Participant pursuant to the terms of the applicable Award
Agreement.
 
(f)  Termination of Employment or Service.
 
(i)  Except as otherwise determined by the Committee, upon a Participant’s
termination of employment or service due to death or Disability, the Performance
Shares will be paid based on a pro rata monthly basis, including full credit for
partial months elapsed, and will be paid (A) based on the level of performance
achieved as of the date of the termination, if determinable, or (B) at the
target level, if not determinable. The amount of the Award to be paid may be
computed under the following formula: total Performance Shares times (number of
full months elapsed in shortest possible vesting period divided by number of
full months in shortest possible vesting period) times percent performance level
achieved immediately prior to the effective date of the termination of
employment or service.
 
(ii)  Except as otherwise determined by the Committee, if a Participant
terminates employment or service with the Company for any reason other than
death or Disability prior to the end of the Performance Period respecting an
Award of Performance Shares, the Participant will forfeit any and all right to
payment under the Performance Shares.
 

12.  
Performance Units.

 
(a)  Grant of Performance Units. Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as the Committee determines.
 
(b)  Award Agreement. Each grant of Performance Units will be evidenced by an
Award Agreement that specifies the number of Performance Units granted, the
Performance Period(s) and performance goal(s), and such other provisions as the
Committee determines; provided, however, that except as otherwise provided in a
Participant’s Award Agreement upon a termination of employment or service or
pursuant to Section 19 in the event of a Change in Control or Subsidiary
Disposition, in no case will a Performance Period be for a period of less than
one (1) year.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)  Value of Performance Units. The Committee will set performance goal(s) in
its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid to
Participants.
 
(d)  Form and Timing of Payment. As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Units, the
Committee will certify in writing the extent to which the applicable performance
goals have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. As soon as practicable
following the Committee’s determination and certification, payment will be made
to each eligible Participant of the final value of the Performance Units. The
Committee, in its sole discretion as specified in the Award Agreement, may pay
earned Performance Units in cash or in Shares that have an aggregate Fair Market
Value equal to the value of the earned Performance Units (or a combination
thereof).
 
(e)  Voting Rights. A Participant will not have voting rights or other rights as
a shareholder with respect to the Shares subject to an Award of Performance
Units granted under the Plan until such time, if at all, as Shares are issued to
the Participant pursuant to the terms of the applicable Award Agreement.
 
(f)  Termination of Employment or Service.
 
(i)  Except as otherwise determined by the Committee, upon a Participant’s
termination of employment or service due to death or Disability, the Performance
Units will be paid based on a pro rata monthly basis, including full credit for
partial months elapsed, and will be paid (A) based on the level of performance
achieved as of the date of the termination, if determinable, or (B) at the
target level, if not determinable. The amount of the Award to be paid may be
computed under the following formula: total Performance Units times (number of
full months elapsed in shortest possible vesting period divided by number of
full months in shortest possible vesting period) times percent performance level
achieved immediately prior to the effective date of the termination of
employment or service.
 
(ii)  Except as otherwise determined by the Committee, if a Participant
terminates employment or service with the Company for any reason other than
death or Disability prior to the end of the Performance Period respecting an
Award of Performance Units, the Participant will forfeit any and all right to
payment under the Performance Units.
 

13.  
Other Stock-Based Awards.

 
(a)  Grant. The Committee has the right to grant Other Stock-Based Awards that
may include, without limitation, (i) the grant of Shares based on attainment of
performance goal(s) established by the Committee, (ii) the payment of Shares as
a bonus or in lieu of cash based on attainment of performance goal(s)
established by the Committee, and (iii) the payment of Shares in lieu of cash
under other Company incentive or bonus programs.
 
(b)  Period of Restriction. Except as otherwise provided in a Participant’s
Award Agreement, upon a termination of employment or service or pursuant to
Section 19 in the event of a Change in Control or Subsidiary Disposition, Other
Stock-Based Awards granted pursuant to this Section 13 will have a minimum
Period of Restriction of one (1) year, which period may, in the Committee’s
discretion, lapse on a pro-rated, graded, or cliff basis (as specified in an
Award Agreement); provided, however, that in the Committee’s discretion, up to
five percent (5%) of the Shares available for issuance under the Plan may have a
shorter Period of Restriction. Notwithstanding the above, an Award of payment in
Shares in lieu of cash under other Company incentive or bonus programs will not
be subject to the minimum Period of Restriction limitations described above and
will not be applied against or included when calculating the 5% limitation in
the previous sentence.
 
(c)  Other Company Programs. Notwithstanding subsection (b) above, an Award that
is payable in Shares in lieu of cash under another Company incentive or bonus
program (and not this Plan) will not be subject to any Period of Restriction.
 
(d)  Payment of Other Stock-Based Awards. Subject to Section 13(b), payment
under or settlement of any such Awards will be made in such manner and at such
times as the Committee determines. The Committee may provide that settlement of
Other Stock-Based Awards will be deferred, on a mandatory basis or at the
election of the Participant, pursuant to a deferred compensation plan designed
to comply with Code Section 409A.
 

 
 

--------------------------------------------------------------------------------

 



 
(e)  Termination of Employment or Service. The Committee will determine the
extent to which the Participant will have the right to receive Other Stock-Based
Awards following termination of the Participant’s employment or service with the
Company and its Subsidiaries. Those provisions will be determined in the sole
discretion of the Committee, may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.
 

14.  
Performance-Based Exception.

 
(a)  If the Committee intends for an Award to qualify for the Performance-Based
Exception, it shall specify that the attainment of one or more Performance
Measures will determine the degree of granting, vesting or payout with respect
to the Award. The Committee may establish Performance Measures, in its
discretion, on a corporate-wide basis or with respect to one or more business
units, divisions, subsidiaries, business segments, functions, salary grade
level, or position, and in either absolute terms or relative to the performance
of one or more comparable companies or an index covering multiple companies.
 
(b)  Unless otherwise determined by the Committee, measurement of Performance
Measures will exclude the impact of charges for restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring items, as
well as the cumulative effects of tax or accounting changes, each as determined
in accordance with generally accepted accounting principles or identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis, or other filings with the SEC.
 
(c)  Performance Measures may differ for Awards granted to any one Participant
or to different Participants.
 
(d)  Achievement of Performance Measures in respect of Awards intended to
qualify under the Performance-Based Exception will be measured over a
Performance Period specified in the Award Agreement, and the goals will be
established not later than 90 days after the beginning of the Performance Period
or, if less than 90 days, the number of days that is equal to 25% of the
relevant Performance Period applicable to the Award.
 
(e)  The Committee will have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards that are designed to qualify for the Performance-Based
Exception may not be adjusted upward (the Committee may, in its discretion,
adjust the Awards downward).
 

15.  
Transferability of Awards; Beneficiaries.

 
(a)  Awards Not Transferable. Except as provided in this Section 15, Awards
under the Plan will not be assignable or transferable by the Participant, except
by will or by the laws of descent and distribution, and will not be subject in
any manner to assignment, alienation, pledge, encumbrance or charge. During the
lifetime of a Participant, an Award will be exercised only by the Participant or
the Participant’s guardian or legal representative.
 
(b)  Death of Participant. Notwithstanding subsection (a), the Committee may
provide in an Award Agreement that the Participant has the right to designate a
beneficiary or beneficiaries who will be entitled to any rights, payments, or
other benefits of the Award following the Participant’s death. In the event of
the Participant’s death, the Participant’s beneficiary may exercise the Award,
to the extent the Award Agreement permits, in the same manner and to the same
extent that the Participant could have exercised the Award on the date of his of
her death.
 
(c)  Designation of Beneficiary. If an Award Agreement provides that a
Participant has the right to designate a beneficiary or beneficiaries, the
Participant must designate his or her beneficiary or beneficiaries in the manner
the Committee prescribes in the Award Agreement.
 
(d)  Failure to Designate a Beneficiary. If a Participant’s Award Agreement
allows the Participant to designate a beneficiary or beneficiaries of the Award,
and the Participant dies without a beneficiary designation valid under
subsection (c), the Award may be exercised, within the limits of subsection (b),
by the legatee of the Award under the Participant’s will, by the Participant’s
estate in accordance with the Participant’s will, or the laws of descent and
distribution.
 

 
 

--------------------------------------------------------------------------------

 



 

16.  
Taxes.

 
Prior to the delivery of any Shares or cash pursuant to an Award, the Company
has the right and power to deduct or withhold, or require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements. The Company may permit or require a Participant to
satisfy all or part of the tax withholding obligations in connection with an
Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld, which will not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact). For these
purposes, the value of the Shares to be withheld or delivered will be equal to
the Fair Market Value as of the date that the taxes are required to be withheld.
 

17.  
Conditions Upon Issuance of Shares.

 
(a)  Shares will not be issued pursuant to the exercise or settlement of an
Award, unless the exercise of the Award and the issuance and delivery of the
Shares pursuant thereto will comply with Applicable Law.
 
(b)  As a condition to the exercise or settlement of an Award, the Company may
require the person exercising the Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute the Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Law.
 

18.  
Adjustments Upon Changes in Capitalization.

 
In the event of any merger, reorganization, consolidation, recapitalization,
liquidation, stock dividend, split-up, spin-off, stock split, reverse stock
split, share combination, share exchange, or any change in the corporate
structure affecting the Shares, or in the event of payment of a dividend or
distribution to the shareholders of the Company in a form other than Shares
(excepting normal cash dividends) or other corporate event that has a material
effect on the Fair Market Value of the Shares, such adjustment will be made in
the number and kind of Shares that may be delivered under the Plan, the
individual limits set forth in Section 4(c), and, with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, the
Exercise Price, grant price or other price of Shares subject to outstanding
Awards, any performance conditions relating to Shares, the market price of
Shares, or per-Share results, and other terms and conditions of outstanding
Awards, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights; provided,
however, that, unless otherwise determined by the Committee, the number of
Shares subject to any Award will always be rounded down to a whole number.
Adjustments made by the Committee pursuant to this Section 18 will be final,
binding, and conclusive.



19.  
Change in Control, Cash-Out and Termination of Underwater Options/SARs, and
Subsidiary Disposition.

 
(a)  Change in Control. Except as otherwise provided in a Participant’s Award
Agreement, if a Participant’s employment or service is involuntarily terminated,
for whatever reason, at any time within twelve (12) months after a Change in
Control, unless otherwise specifically prohibited under Applicable Law:
 
(i)  any and all outstanding Awards granted under the Plan with time-based
vesting provisions will vest on a pro rata monthly basis, including full credit
for partial months elapsed; and
 
(ii)  any and all Awards granted under the Plan with performance-based vesting
provisions will vest on a pro rata monthly basis, including full credit for
partial months elapsed, and will be paid (A) based on the level of performance
achieved as of the date of the termination, if determinable, or (B) at the
target level, if not determinable. The amount of the vested Award may be
computed under the following formula: total Award number of Shares times (number
of full months elapsed in shortest possible vesting period divided by number of
full months in shortest possible vesting period) times percent performance level
achieved immediately prior to the effective date of the termination.
 
(b)  Cash-Out and Termination of Underwater Options/SARs. The Committee may, in
its sole discretion, determine that (i) all outstanding Options and SARs will be
terminated upon the occurrence of a Change in Control and that each Participant
will receive, with respect to each Share subject to the Options or SARs, an
amount in cash equal to the excess of the consideration payable with respect to
one Share in connection with the Change in Control over the Option Exercise
Price or the SAR grant price; and (ii) Options and SARs outstanding as of the
date of the Change in Control may be cancelled and terminated without payment if
the consideration payable with respect to one Share in connection with the
Change in Control is less than the Option Exercise Price or the SAR grant price.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)  Subsidiary Disposition. The Committee will have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on the Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in the
Subsidiary Disposition. The Committee also will have the authority to condition
any such Award vesting and exercisability or release from limitations upon the
subsequent termination of the affected Participant’s Continuous Service with
that Subsidiary within a specified period following the effective date of the
Subsidiary Disposition. The Committee may provide that any Awards so vested or
released from limitations in connection with a Subsidiary Disposition, will
remain fully exercisable until the expiration or sooner termination of the
Award.
 

20.  
Amendment, Suspension or Termination of the Plan.

 
(a)  Amendment, Modification and Termination. The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires shareholder approval, as
described in subsection (b) below, will be effective unless the amendment is
approved by the requisite vote of shareholders of the Company entitled to vote
thereon within the applicable time period.
 
(b)  Amendments Requiring Shareholder Approval. The Board will seek shareholder
approval of any amendment the Board determines would require shareholder
approval under the applicable rules of any national securities exchange or other
market system, and such an amendment will become effective only upon its
approval by the Company’s shareholders. Except for adjustments made pursuant to
Section 18, plan amendments that require shareholder approval include, without
limitation, any amendment that would (i) increase the maximum number of Shares
for which Awards may be granted under the Plan; (ii) reduce the Exercise Price
of outstanding Options or the grant price of outstanding SARs; (iii) extend the
term of the Plan or the maximum term of Options granted under the Plan; or (iv)
change the class of persons eligible for grants of Awards under the Plan. Except
as provided in Section 18, the Committee may not take any action: (1) to
reprice, replace, regrant through cancellation or modify an outstanding Option
or SAR if the effect of such action would be to reduce the Exercise Price of the
Option or the grant price of the SAR; or (2) to cancel an outstanding Option or
SAR having an Exercise Price or grant price above the then-current Fair Market
Value of the Shares in exchange for the grant of another type of Award, without,
in each case, first obtaining approval of the shareholders of the Company of
such action.
 
(c)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 18)
affecting the Company or the financial statements of the Company or of changes
in Applicable Law, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. With respect to any Awards intended to comply with the
Performance-Based Exception, unless otherwise determined by the Committee, any
such exception will be specified at such times and in such manner as will not
cause such Awards to fail to qualify under the Performance-Based Exception.
 
(d)  Awards Previously Granted. No termination, amendment or modification of the
Plan or of any Award will adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding the Award, unless the termination, modification or amendment is required
by Applicable Law and except as otherwise provided under the Plan.
 
(e)  Compliance with the Performance-Based Exception. If an Award is intended
comply with the requirements of the Performance-Based Exception, the Committee
may apply any restrictions it deems appropriate such that the Awards maintain
eligibility for the Performance-Based Exception. If changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Committee may, subject to this Section 20, make
any adjustments to the Plan or Award Agreements it deems appropriate.
 

 
 

--------------------------------------------------------------------------------

 



 

21.  
Reservation of Shares.

 
(a)  The Company, during the term of the Plan, will at all times reserve and
keep available a number of Shares sufficient to satisfy the Plan’s requirements.
Shares issued under the Plan may be either authorized but unissued Shares, or
Shares held in the Company’s treasury.
 
(b)  The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, will relieve
the Company of any liability in respect of the failure to issue or sell the
Shares as to which the requisite authority is not obtained.
 

22.  
Rights of Participants.

 
(a)  Continued Service. The Plan will not confer upon any Participant any right
to continue employment or service with the Company, nor will it interfere in any
way with his or her right or the Company’s right to terminate a Participant’s
employment or service at any time, with or without cause.
 
(b)  Participant. No Employee, Non-Employee Director, consultant or other
individual will have the right to be selected to receive an Award under the
Plan, or, having been so selected, to be selected to receive future Awards.
 

23.  
Successors.

 
All obligations of the Company under the Plan and with respect to Awards will be
binding on any successor to the Company, whether the existence of the successor
is the result of a direct or indirect purchase, merger, consolidation, or other
event, or a sale or disposition of all or substantially all of the business
and/or assets of the Company, and references to the “Company” in the Plan and in
any Award Agreements will be deemed to refer to such successors.



24.  
Legal Construction.

 
(a)  Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used in the Plan also will include the feminine, the
plural will include the singular, and the singular will include the plural. Any
reference in the Plan to a Section of the Plan either in the Plan or any Award
Agreement or to an act or code or rule or regulation will be deemed to refer to
that Section of the Plan, act, code, rule or regulation, as may be amended from
time to time, or to any successor Section of the Plan, act, code, rule or
regulation.
 
(b)  Severability. In the event any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.
 
(c)  Requirements of Law. The granting of Awards and the issuance of Shares or
cash under the Plan will be subject to all Applicable Law and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
(d)  Governing Law. To the extent not preempted by federal law, the Plan and all
Award Agreements under the Plan will be construed in accordance with and
governed by the laws of the State of Indiana, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
 
(e)  Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor its
submission to the Company’s shareholders for approval will be construed as
creating any limitations on the power of the Board or a committee of the Board
to adopt any other incentive arrangements it may deem desirable.
 
(f)  Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of Code
Section 409A and any related regulations or other guidance promulgated with
respect to that section by the U.S. Department of the Treasury or the Internal
Revenue Service. Any provision that would cause the Plan or any Award granted
under the Plan to fail to satisfy Code Section 409A will have no force or effect
until amended to comply with Code Section 409A, which amendment may be
retroactive to the extent permitted by Code Section 409A.
 